UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                        ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                                Defendants.



         SARAH L. CAVE, United States Magistrate Judge:


         The parties were ordered to file a joint status report by Wednesday, November 27,

2019, regarding their settlement. (ECF No. 81). The parties are ORDERED to file a joint status

report by Friday, December 6, 2019, explaining their failure to comply with the Court’s order.



Dated:             New York, New York
                   December 2, 2019

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
